Determination of respondent police commissioner dated March 19, 1982 approving deputy commissioner of trials’ report finding petitioner police officer guilty of certain charges, and recommending a penalty of loss of six days’ vacation pay with an option to perform extra tours in lieu thereof, is confirmed, and the CPLR article 78 petition is dismissed, with costs. After a full hearing, the deputy commissioner of trials found that petitioner, because of his knowledge of English and Spanish, was instructed to report to the detective room to aid in a homicide investigation by interpreting at the interview with a Spanish-speaking witness, and that petitioner failed to do so and failed to notify his superior officer that he had not done so. The hearing officer found that petitioner was able to speak both English and Spanish and had previously interpreted on approximately 40 occasions in police situations, and that his true motive in regard to this case was apparently based upon his desire to be compensated or to be recognized with a detective designation for what he claims is a special skill. The hearing officer found that petitioner’s refusal to interpret was unjustified and a violation of a reasonable order. The deputy commissioner of trials’ determination, approved by the police commissioner, was not arbitrary, capricious or an abuse of discretion; it was supported by substantial evidence; and the penalty was not so disproportionate to the offense in the light of all the circumstances as to be shocking to one’s sense of fairness. (Matter of Pell v Board ofEduc., 34 NY2d 222, 233-234.) Concur — Sullivan, J. P., Silverman, Bloom and Milonas, JJ.